Motion Granted; Vacated and Remanded and Memorandum Opinion filed
July 2, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00214-CV

                       ROBIN KAY WILSON, Appellant
                                        V.
   OAK OF WOODFOREST III LTD D/B/A PINES OF WOODFOREST,
                          Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1042867

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed February 9, 2015.

      On June 22, 2015, the parties filed a joint motion to vacate the judgment and
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed February 9, 2015, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.

                                             PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2